                                                                           ekRr
                                                                              e :QPFLW U i) 919T'QQGRT
                                                                                     ATQAjvlûki,VA
                      IN TH E UNITED STATES DISTRICT CO URT                               FILED
                     FOR THEWESTERN DISTRICTOFWRGINIA                                jAN 3j'2219
                                  ROANOKE DIW SION                                            *
                                                                                JUL       .       i'Y LERK
                                                                               BY:            /
                                                                                      D        cl
                                                                                                -
 HERBERT OVERTO N,JR.,                          C ivilA ction N o.7:18-cv-00625
     Plaintiff,
                                                M EM O R AN DU M O PINIO N
 V.
                                 By: Jackson L .K iser
 VETERN AFFM RS M EDICAL CENTER, Senior U nited States DistrictJudge
        Defendantts),


       Plaintiff,proceedingprox ,tiledacivilrightscomplaint,ptlrsuantto42U.S.C.51983.
By OrderenteredJanuary 3,2019,thecourtdirected plaintiffto subm itwithin 20 daysfrom the

dateoftheOrdera statem entofassets,an inm >te accountfonn,and acertified copy ofplaintiffs

trustfundaccotmtstatem entforthesix-monthperiod im m ediately precedingthefilingof

thecomplaint,obtained from the appropriateprison officialofeach prison atwllich plaintiffisor

wasconfined during thatsix-m onth period.Plaintiffwasadvised thatafailtlreto comply would

resultindismissalofthi'
                      sactionwithoutprejudice.
       M orethan 20 dayshaveelapsed,and plaintiffhasfailedto comply with thedescribed

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from theactive docketofthecourt.Plaintiffm ay refilethe claim sin aseparateaction once

plaintiffisprepared to comply with thenoted conditions.

       TheClerk isdirectedto send acopy ofthisM emorandum Opirlion and accompanying

Ordertoplaintiff.

       ExTsR:This    êl'
                       :
                       #'
                       ,-dayorlanuars2019       .




                                                    SeniorU nited StatesD istrictJudge
